13‐3059‐cv 
        Watrous v. Preston 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 5th day of September, two thousand 
        fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ____________________________________________  
         
        THERESE M. HARDING, AS EXECUTRIX OF 
        THE ESTATE OF KENNETH H. WATROUS, 
         
                                  Plaintiff‐Appellee, 
         
         
                     ‐v.‐                                        No. 13‐3059‐cv 
         
         
        KENT D. BORNER, JOHN A. MOULSON, 
        ROBERT M. CONGDON, 
         
                                  Defendants‐Appellants, 
 
TOWN OF PRESTON, TOWN OF PRESTON 
INLAND WETLANDS COMMISSION, 
LEONARD JOHNSON, 
 
                      Defendants.   
____________________________________________  
 
FOR APPELLANTS:       THOMAS R. GERARDE (Emily E. Cosentino, on the 
                      brief), Howd & Ludorf, LLC, Hartford, CT. 
 
FOR APPELLEE:         EDWARD E. MOUKAWSHER, Groton, CT. 

____________________________________________  
 
       Appeal from the United States District Court for the District of Connecticut 
(Janet C. Hall, J.). 
 
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 

      Defendants‐Appellants appeal from a February 16, 2011 order concluding 

that the Preston Inland Wetlands and Watercourses Commission (“IWWC”) 

lacked jurisdiction over Plaintiff‐Appellee’s property and granting Plaintiff‐

Appellee’s motion for partial summary judgment on that issue; from a March 25, 

2013 judgment entered against Defendants‐Appellants following a jury trial; and 

from a July 23, 2013 order and a July 25, 2013 judgment denying Defendants‐




                                         2
Appellants’ renewed motion for judgment as a matter of law pursuant to Rule 50 

of the Federal Rules of Civil Procedure. 1    

      We review orders granting summary judgment de novo and determine 

whether the district court properly concluded that there was no genuine issue as 

to any material fact and the moving party was entitled to judgment as a matter of 

law.  Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d. Cir. 2003).  “A 

district court may set aside a jury’s verdict pursuant to Rule 50 only where there 

is such a complete absence of evidence supporting the verdict that the jury’s 

findings could only have been the result of sheer surmise and conjecture, or there 

is such an overwhelming amount of evidence in favor of the movant that 

reasonable and fair minded men could not arrive at a verdict against him.” 

Bucalo v. Shelter Island Union Free Sch. Dist., 691 F.3d 119, 127–28 (2d Cir. 2012) 

(internal quotation marks omitted). 

      Although we conclude that the IWWC lacked jurisdiction over Watrous’s 

property and affirm the district court’s order granting partial summary judgment 

on that issue, we recognize that the scope of the IWWC’s jurisdiction is a difficult 

question.  Were the Appellants’ improper exercise of jurisdiction the only basis 

1 Watrous v. Town of Preston, No. 3:10–CV–597 (JCH), 2011 WL 674028 (D. Conn. Feb. 16, 
2011); Watrous v. Borner, No. 3:10–CV–597 (JCH), 2013 WL 3818591 (D. Conn. July 23, 
2013).  


                                           3
for Watrous’s claim, Appellants might be entitled to qualified immunity on the 

ground that the right violated was not “clearly established.”  In this case, 

however, evidence of Appellants’ other conduct with regard to Watrous’s 

property was more than sufficient to support both the district court’s conclusion 

that Appellants were not entitled to qualified immunity and the jury’s verdict in 

favor of Watrous.  

      We have considered all of Appellants’ arguments and find them to be 

without merit. Accordingly, for the reasons set forth above, the judgment of the 

district court is AFFIRMED. 

                       
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                  




                                          4